TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 15, 2015



                                    NO. 03-15-00431-CV


 One (1) 2002 Dodge 2500 Pick-Up Truck TX LP: BE31768; VIN: 3B7KF236X2M262448
  and 20 Foot, Dual Axle, Black, Flatbed, Home Made, Gooseneck Trailer, bearing the
                                initials AJH, Appellant

                                               v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on June 18, 2015. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.